Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 1 of 10 PageID #: 69




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

 CHANDLER TWO HUNTER BEACH,                   )
                                              )
                       Plaintiff,             )
                                              )         Cause No. 1:19-cv-04607-RLY-TAB
         v.                                   )
                                              )
 CITY OF CARMEL, a municipality, and          )
 ADAM THEIS, an individual,                   )
                                              )
                       Defendants.            )

              DEFENDANT THEIS’ ANSWER AND AFFIRMATIVE DEFENSES
                     TO PLAINTIFF’S AMENDED COMPLAINT
                            _______________________

      Defendant, Adam Theis, an individual, by counsel, for his Answer and Affirmative Defenses

 to Plaintiff’s Amended Complaint, states as follows:

                                        INTRODUCTION

         1.     Complaint Paragraph One (1) is a jurisdictional statement and does not contain

 allegations susceptible to admission or denial, therefore, Defendant Theis is without knowledge or

 information sufficient to form a belief about the truth of the statements and contents of Paragraph

 1.

         2.     Defendant Theis denies the material allegations contained in Complaint Paragraph

 2.

         3.     Complaint Paragraph Three (3) appears to be directed at the City of Carmel as

 opposed to Defendant Theis. To the extent Paragraph 3 includes allegations directed at or

 involving Defendants Theis, all such allegations are denied.

         4.      Defendant Theis is without knowledge or information sufficient to form a belief

 about the truth of the allegations and contents of Complaint Paragraph 4.
Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 2 of 10 PageID #: 70




        WHEREFORE, Defendant, Adam Theis, by counsel, respectfully requests that judgment

 be entered in his favor for all claims asserted by Plaintiff against him, for costs and all other

 appropriate relief.

                                 JURISDICTION AND VENUE

        5.      Defendant Theis is without knowledge or information sufficient to form a belief

 about the truth of the allegations and/or statements of Complaint Paragraph 5.

        6.      Defendant Theis is without knowledge or information sufficient to form a belief

 about the truth of the allegations and/or statements of Complaint Paragraph 6.

        7.      Defendant Theis is without knowledge or information sufficient to form a belief

 about the truth of the allegations and/or statements of Complaint Paragraph 7.

        8.      Defendant Theis is without knowledge or information sufficient to form a belief

 about the truth of the allegations and/or statements of Complaint Paragraph 8.

        WHEREFORE, Defendant, Adam Theis, by counsel, respectfully requests that judgment

 be entered in his favor for all claims asserted by Plaintiff against him, for costs and all other

 appropriate relief.

                                            PARTIES

        9.      Defendant Theis is without knowledge or information sufficient to form a belief

 about the truth of the allegations and/or statements of Complaint Paragraph Complaint Paragraph

 9.

        10.     Defendant Theis admits the allegations contained in Complaint Paragraph 10.

        11.     Defendant Theis admits the allegations contained in Complaint Paragraph 11.
Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 3 of 10 PageID #: 71




        WHEREFORE, Defendant, Adam Theis, by counsel, respectfully requests that judgment

 be entered in his favor for all claims asserted by Plaintiff against him, for costs and all other

 appropriate relief.

                                    FACTUAL ALLEGATIONS

        12.     Defendant Theis admits the material allegations contained in Complaint Paragraph

 12.

        13.     Defendant Theis admits the material allegations contained in Complaint Paragraph

 13.

        14.     Defendant Theis admits the material allegations contained in Complaint Paragraph

 14.

        15.     Defendant Theis admits the material allegations contained in Complaint Paragraph

 15.

        16.     Defendant Theis admits the material allegations contained in Complaint Paragraph

 16. In addition, Defendant Theis and other Carmel officers reasonably believed the video(s)

 depicted Hollins and the Plaintiff shortly after the robbery.

        17.     Defendant Theis admits the material allegations contained in Complaint Paragraph

 17.

        18.     Defendant Theis admits in part, however, the alleged quotation is incomplete and

 does not fully contain the entirety of the sentence contained within the affidavit. Thus, Defendant

 denies in part. Moreover, the document speaks for itself.

        19.     Defendant Theis denies the material allegations contained in Complaint Paragraph

 19.
Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 4 of 10 PageID #: 72




        20.      Defendant Theis denies the allegation that the arrest warrant was based on

 inaccurate and misleading information. Instead, the arrest warrant was based on probable cause

 for Plaintiff’s arrest, which occurred on November 20, 2018. Defendant Theis is without

 information or knowledge sufficient to form a belief as to the remaining allegations of Complaint

 Paragraph 20.

        21.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 21.

        22.      Defendant Theis is without information or knowledge sufficient to form a belief as

 to the truth of the material allegations contained in Complaint Paragraph 22.

        23.      Defendant Theis is without information or knowledge sufficient to form a belief as

 to the truth of the material allegations contained in Complaint Paragraph 23.

        24.      Defendant Theis is without information or knowledge sufficient to form a belief as

 to the truth of the material allegations contained in Complaint Paragraph 24.

        25.      Defendant Theis is without information or knowledge sufficient to form a belief as

 to the truth of the material allegations contained in Complaint Paragraph 25.

        26.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 26.

        27.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 27.

        28.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 28. Also, the search warrant speaks for itself.

        29.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 29.
Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 5 of 10 PageID #: 73




        30.     Defendant Theis denies the material allegations contained in Complaint Paragraph

 30.

        31.     Defendant Theis denies the material allegations contained in Complaint Paragraph

 31.

        32.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 32.

        33.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 33.

        WHEREFORE, Defendant, Adam Theis, by counsel, respectfully requests that judgment

 be entered in his favor for all claims asserted by Plaintiff against him, for costs and all other

 appropriate relief.

                       Count I – Malicious Prosecution under 42 U.S.C. § 1983
                                (Defendants City of Carmel and Theis)

        34.     Defendant Theis incorporates his answers to Complaint Paragraphs 1-33 as

 though fully set forth herein.

        35.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 35.

        36.     Defendant Theis denies the material allegations contained in Complaint Paragraph

 36.

        37.     Defendant Theis is without information or knowledge sufficient to form a belief as

 to the truth of the material allegations contained in Complaint Paragraph 37.

        38.     Defendant Theis denies the material allegations contained in Complaint Paragraph

 38.
Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 6 of 10 PageID #: 74




        39.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 39.

        40.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 40.

        41.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 41.

        WHEREFORE, Defendant, Adam Theis, by counsel, respectfully requests that judgment

 be entered in his favor for all claims asserted by Plaintiff against him, for costs and all other

 appropriate relief.

                                     Count II – False Imprisonment
                                  (Defendants City of Carmel and Theis)

        42.      Defendant Theis incorporates his answers to Complaint Paragraphs 1-41 as

 though fully set forth herein.

        43.      Defendant Theis denies the material allegations contained in Complaint

 Paragraph 43.

        44.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 44.

        45.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 45.

        46.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 46.

        WHEREFORE, Defendant, Adam Theis, by counsel, respectfully requests that judgment

 be entered in his favor for all claims asserted by Plaintiff against him, for costs and all other

 appropriate relief.
Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 7 of 10 PageID #: 75




                                       Count III – False Arrest
                                         (Defendant Theis)

        47.      Defendant Theis incorporates his answers to Complaint Paragraphs 1-46 as

 though fully set forth herein.

        48.      Defendant Theis denies the material allegations contained in Complaint

 Paragraph 48.

        49.      Defendant Theis denies the material allegations contained in Complaint Paragraph

 49.

        WHEREFORE, Defendant, Adam Theis, by counsel, respectfully requests that judgment

 be entered in his favor for all claims asserted by Plaintiff against him, for costs and all other

 appropriate relief.

                                                Respectfully submitted,

                                                COOTS, HENKE & WHEELER, P.C.


                                                s/ Matthew L. Hinkle
                                                Matthew L. Hinkle, #19396-29
                                                Attorney for Defendant, Adam Theis

                                   AFFIRMATIVE DEFENSES

        Subject to ongoing investigation and discovery and without waiving any of the defenses

 set forth above, or any other defenses available at law or equity, Defendant Theis, by counsel,

 respectfully asserts the following defenses to the Amended Complaint:

        1.       Any and all allegations of wrongdoing as to Adam Theis contained in Plaintiff’s

 Amended Complaint not hereinbefore specifically admitted or denied are now denied.

        2.       Plaintiff failed to state a claim upon which relief can be granted under state law and

 the Fourth and Fourteenth Amendments of the U.S. Constitution including, but not limited to,
Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 8 of 10 PageID #: 76




 claims brought under Counts I-III.

        3.      Defendant Theis is entitled to qualified immunity as relates to each claim,

 separately or collectively asserted.

        4.      The acts and/or omissions of Defendant Theis were based upon reasonable

 suspicion and probable cause that a criminal act or acts had been committed by Plaintiff and all

 acts of Defendant were in furtherance of a lawful purpose.

        5.      At all times, Defendant Theis acted in good faith, in a reasonable manner, and based

 on probable cause.

        6.      Defendant Adam Theis asserts the defenses of qualified immunity, good faith,

 justification and necessity.

        7.      Defendant asserts that Plaintiff failed to mitigate the damages alleged in his

 Amended Complaint.

        8.      Plaintiff’s damages, if any, are capped under State and Federal laws.

        9.      As to any state law claims, Plaintiff failed to provide proper and/or timely notice as

 required by and under Ind. Code § 34-13-3-8 of the Indiana Tort Claims Act; and Plaintiff’s claims

 herein asserted against Defendant are therefore barred at a matter of law.

        10.     Defendant Theis did not act with deliberate indifference to the rights of Plaintiff.

        11.     Defendant expressly reserves all immunities to which they are entitled under the

 laws of the State of Indiana or the United States of America.

        12.     The Indiana Tort Claims Act and I.C. § 34-13-3-5(b) preclude a lawsuit against an

 employee in his individual capacity for torts committed while in the scope and course of his

 employment.

        13.     Defendant Theis is entitled to all applicable immunities under I.C. §34-13-3-3 and
Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 9 of 10 PageID #: 77




 all subsections thereto including but not limited to 6, 7, 8, 10, and 14.

        14.     To extent collateral estoppel and res judicata are applicable those defenses are

 raised herein. See also Heck v. Humphrey, 512 U.S. 477 (1994).

        WHEREFORE, Defendant Theis, by counsel, respectfully requests that judgment be

 entered in his favor for all claims asserted by Plaintiff against him and that Plaintiff’s Amended

 Complaint be dismissed with prejudice. Defendant further requests a trial by jury on any and all

 claims against Defendant that survive summary dismissal and for their costs and attorney fees.



                                                Respectfully submitted,

                                                COOTS, HENKE & WHEELER, P.C.


                                                s/ Matthew L. Hinkle
                                                Matthew L. Hinkle, #19396-29
                                                Attorney for Defendant, Adam Theis



                                          JURY DEMAND

        Defendant, Adam Theis, an individual, by counsel, demands trial by jury and for his costs

 and attorney fees.

                                                Respectfully submitted,

                                                COOTS, HENKE & WHEELER, P.C.


                                                s/ Matthew L. Hinkle
                                                Matthew L. Hinkle, #19396-29
                                                Attorney for Defendant, Adam Theis
Case 1:19-cv-04607-RLY-TAB Document 18 Filed 01/13/20 Page 10 of 10 PageID #: 78




                                   CERTIFICATE OF SERVICE

         I hereby certify that on the 13th day of January, 2020, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent to the following parties by operations of the Court=s
 electronic filing system.

 Julie A. Camden
 CAMDEN & MERIDEW, PC
 10412 Allisonville Road, Suite 200
 Fishers, IN 46038
 jc@camlawyers.com
 Attorney for Plaintiff

 Aimee Rivera Cole
 TRAVELERS STAFF COUNSEL OFFICE
 280 East 96th Street, Suite 325
 Indianapolis, IN 46240
 arcole@travelers.com
 Attorney for Defendant, City of Carmel

                                                         s/ Matthew L. Hinkle
                                                         Matthew L. Hinkle, #19396-29

 COOTS, HENKE & WHEELER, P.C.
 255 East Carmel Drive
 Carmel, IN 46032
 Tel: (317) 844-4693
 Fax: (317) 573-5385
 Email: mhinkle@chwlaw.com
